J-A23016-22

                                  2022 PA Super 191


    IN THE INT. OF: T.Q.B., A MINOR            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: T.Q.B., A MINOR                 :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1527 MDA 2021

          Appeal from the Dispositional Order Entered October 28, 2021
      In the Court of Common Pleas of Dauphin County Juvenile Division at
                        No(s): CP-22-JV-0000018-2021


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

OPINION BY McCAFFERY, J.:                          FILED: NOVEMBER 14, 2022

        T.B.Q. (Appellant), a minor,1 appeals from the October 28, 2021,

dispositional order entered in the Court of Common Pleas of Dauphin County

(Juvenile Division), following her adjudication of delinquency for acts

constituting a violation of 18 Pa.C.S. § 6321(c) (transmission of sexually

explicit images by a minor) and 18 Pa.C.S. § 2709(a.1) (cyber harassment of

a child). Appellant challenges the sufficiency of the evidence supporting her

adjudication of delinquency. We affirm.

        The juvenile court summarized the facts, recounted during the

adjudication hearing, as follows:

              On October 18, 2020, Appellant appeared on Instagram Live
        with the victim, A.D., who is mentally challenged and was 12 years
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   Appellant was born in February of 2008.
J-A23016-22


       old at the time. Appellant goaded A.D. to lift her shirt, exposing
       the bottom of her breasts. A.D.’s mother learned of the video
       when a family member called her that A.D. was on Instagram
       pulling up her shirt. A.D.’s mother testified that when she viewed
       the video, she saw A.D.’s stomach, her bra, and “a little bit” of the
       bottom of her daughter’s breasts. Appellant’s Instagram page
       was publicly available, and the recorded video of A.D. remained
       online for several months despite A.D.’s mother’s repeated
       requests to remove the video. A.D.’s mother learned from the
       school principal that the video of A.D. was being shared. The
       principal provided information for A.D.’s mother to contact the
       police, which she did. As a result of the police investigation,
       [Appellant] was charged with cyber harassment of a child and
       transmission of sexually explicit images by [a] minor as a second-
       degree misdemeanor.

Juvenile Ct. Op., 1/31/22, at 2 (unpaginated).

       The matter proceeded to an adjudication hearing that took place on

October 20, 2021.       At the beginning of the proceeding, the juvenile court

spoke with A.D. to determine if she was competent to testify based on her

disability. After hearing A.D.’s responses, the court declared her “incompetent

as a witness to testify.” N.T., 10/20/21, at 11. Both A.D.’s mother and the

investigating officer, Christopher Michael Seiler, then testified about the

incident. The video at issue was also admitted into evidence and played for

the court to observe. Id. at 18-22.2




____________________________________________


2 It merits mention the video was not included in the certified record on appeal.
It is an appellant’s responsibility to ensure that the certified record contains
all the items necessary to review her claims. See Commonwealth v. B.D.G.,
959 A.2d 362, 372 (Pa. Super. 2008) (en banc). Nevertheless, because no
one disputes the content of the video, and the footage was described in the
testimony, we find our review is not hampered by this omission.

                                           -2-
J-A23016-22


       At the close of the Commonwealth’s case, defense counsel orally moved

for a directed verdict as to the count regarding transmission of sexually

explicitly images by a minor, alleging that the “nudity” element of the offense

had not been proven. Id. at 39-40. The court denied the motion. Id. at 41.

Appellant then invoked her right not to testify.    Id. at 42.   After closing

arguments, the court adjudicated Appellant delinquent of both charges. Id.

at 50. It specifically found:

             I will say for the record that I did have some trouble with
       below the bottom of the nipple. In this case, we did see the
       exposed chest, breast below the bottom of the nipple. The nipple
       was not present. And that’s the words of the statute. So if you
       cover the nipple, but you see the bottom of the nipple, then I’m
       assuming that what’s the legislature intended. . . .

Id.

       The court then placed Appellant on formal probation, and further

ordered that she have no contact with A.D. and that she was to write an

apology letter to the victim. See Adjudicatory/Dispositional Hearing Order,

10/28/21, at 1.3 This timely appeal followed.4

       Appellant raises the following two issues:



____________________________________________


3In December of 2021, Appellant absconded from the jurisdiction of juvenile
probation. The court entered an order directing that she be placed in an
appropriate juvenile detention center. See Order of Court, 12/16/21, at 1.

4 On November 23, 2021, the juvenile court ordered Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Appellant filed a concise statement on December 10, 2021. The juvenile court
issued an opinion pursuant to Pa.R.A.P. 1925(a) on January 31, 2022.

                                           -3-
J-A23016-22


       1. Whether the [juvenile] court erred in adjudicating [Appellant]
       delinquent of transmission of sexually explicit images when the
       images shown do not show the nipple of the complainant and the
       [juvenile] court’s construction of the statute runs contrary to other
       appellate holdings regarding the scope of nudity?

       2. Whether the [juvenile] court erred in finding [Appellant]
       delinquent of cyber harassment of child, when the statements,
       while taunting, were not “seriously disparaging” as defined by the
       statute and the evidence was insufficient to show physical
       manifestation?

Appellant’s Brief at 5.5

       Because both issues concern challenges to the sufficiency of the

evidence, this Court’s review of such claims in an adjudication of delinquency

setting is well-settled:

             When a juvenile is charged with an act that would constitute
       a crime if committed by an adult, the Commonwealth must
       establish the elements of the crime by proof beyond a reasonable
       doubt. When considering a challenge to the sufficiency of the
       evidence following an adjudication of delinquency, we must review
       the entire record and view the evidence in the light most favorable
       to the Commonwealth.

              In determining whether the Commonwealth presented
       sufficient evidence to meet its burden of proof, the test to be
       applied is whether, viewing the evidence in the light most
       favorable to the Commonwealth, and drawing all reasonable
____________________________________________


5 In Appellant’s concise statement, she raised a third issue alleging the
Commonwealth failed to produce sufficient evidence to support the
transmission of sexually explicit images offense because it did not provide
evidence that A.D. experienced emotional distress. See Concise Statement
of Errors Complained of Upon Appeal Pursuant to Pa.R.A.P. 1925(a),
12/10/21, at 1 (unpaginated). However, Appellant did not raise or develop
this claim in her appellate brief. Thus, we will deem the issue abandoned by
Appellant for review purposes. See Commonwealth v. Dunphy, 20 A.3d
1215, 1218-19 (Pa. Super. 2011) (finding issues raised in Pa.R.A.P. 1925(b)
statement that are not included in appellate brief are abandoned).

                                           -4-
J-A23016-22


      inferences therefrom, there is sufficient evidence to find every
      element of the crime charged. The Commonwealth may sustain
      its burden of proving every element of the crime beyond a
      reasonable doubt by wholly circumstantial evidence.

            The facts and circumstances established by the
      Commonwealth need not be absolutely incompatible with a
      defendant’s innocence. Questions of doubt are for the hearing
      judge, unless the evidence is so weak that, as a matter of law, no
      probability of fact can be drawn from the combined circumstances
      established by the Commonwealth.

In re V.C., 66 A.3d 341, 348–49 (Pa. Super. 2013) (citation omitted).

      In Appellant’s first argument, she claims that the court erred in finding

there was insufficient evidence to support her adjudication for transmission of

sexually explicit images by a minor. Appellant’s Brief at 13. She alleges the

evidence did not meet the nudity element based on the plain language of the

statute. Id.

      As noted above, Appellant was adjudicated delinquent on charge of

transmission of sexually explicit images by a minor, which is defined in the

Pennsylvania Crimes Code as follows:

      (c) Misdemeanor of the second degree. -- Except as provided
      in section 6312, a minor commits a misdemeanor of the second
      degree when, with the intent to coerce, intimidate, torment,
      harass or otherwise cause emotional distress to another minor,
      the minor:

         (1) makes a visual depiction of any minor in a state of nudity
         without the knowledge and consent of the depicted minor;
         or

         (2) transmits, distributes, publishes or disseminates a visual
         depiction of any minor in a state of nudity without the
         knowledge and consent of the depicted minor.


                                     -5-
J-A23016-22


18 Pa.C.S. § 6321(c) (emphasis in original).      “Nudity” is defined as “[t]he

showing of the human male or female genitals, pubic area or buttocks with

less than a fully opaque covering, the showing of the female breast with

less than a fully opaque covering of any portion thereof below the top

of the nipple or the depiction of covered male genitals in a discernibly turgid

state.” 18 Pa.C.S. § 6321(g) (emphasis added).

      Appellant contends: “In plain language, the female breast without a

non-opaque covering, such as a bra, nipple pastie or bikini is excluded from

nudity.” Appellant’s Brief at 13-14. In support, she relies on two unpublished

decisions by this Court: Commonwealth v. Clayton, 707 WDA 2020 (Pa.

Super. Sept. 30, 2021) (unpub. memo.) and Commonwealth v. King, 1454

WDA 2015 (Pa. Super. Nov. 29, 2016) (unpub. memo.).               Appellant also

mentions that “other holdings regarding nudity in the context of probation

violation [and] child pornography . . . provide a definition of nudity which is

inconsistent with the trial court’s ruling.” Appellant’s Brief at 14. For example,

Appellant states that in the context of case law interpretating probationary

rules, specifically 18 Pa.C.S. § 5903(b), nudity requires a fully exposed breast

and that “displays of breasts absent the nipple cannot constitute nudity as

prohibited by the statute or probation.”      Appellant’s Brief at 18-19, citing

Hubler v. Pennsylvania Bd. of Prob. & Parole, 971 A.2d 535, 538 (Pa.

Commw. 2009). Likewise, she points to cases involving the liquor license law

and nude dancing and claims the nudity element is met where the breasts are


                                      -6-
J-A23016-22


“either exposed or the covering fails to be opaque.” Id. at 20, 21-23, citing

Com., Pennsylvania Liquor Control Bd. v. J.P.W.G., Inc., 489 A.2d 992,

993 (Pa. Commw. 1985) and Purple Orchid, Inc. v. Pennsylvania State

Police, Bureau of Liquor Control Enf't, 721 A.2d 84, 85 (Pa. Commw.

1998), aff’d, 813 A.2d 801 (Pa. 2002). Appellant asserts that in the present

matter, A.D.’s exposure does not “constitute nudity or partial nudity” because

“her nipples were covered by her bra.” Id. at 23. She claims the court “relies

on the ‘lower part of the breasts,’ being exposed as satisfying the statutory

definition of nudity[,]” but “such application is clearly at odds with the

definitions of nudity applied by the higher courts.” Id.

      Furthermore, Appellant states, “Contrary to the trial court’s assertion,

the scope of nudity is ambiguous and its assertion that it is [un]ambiguous

does not make it so.” Id. at 24. She contends that the phrase, “any portion,”

as set forth in Section 6321, is ambiguous because there could be multiple

interpretations ─ “in one construction it means any anatomical location below

the nipple, regardless of the nipple’s opaque covering or not[, that] would

encompass breasts . . . covered by a pastie or a thin bra, because it would

show the lower portion of the breast” while “[i]n another [reading], consistent

with the rule of leniency, the statute would prohibit any showing of the nipple

in a less than opaque covering . . . [and as such,] nudity would require full

exposure of the breasts absent a pasty of covering”        Id. at 25. Appellant

claims “the trial court’s interpretation would create an expansive definition of


                                     -7-
J-A23016-22


nudity, contrary to constitutional principles and commerce.” Id. at 26. She

concludes “the proper standard of nudity would be the exposure of the breast

and nipple if the nipple is not covered or covered by a translucent, non-opaque

covering.” Id.

      Although Appellant states her issue as challenging the sufficiency of the

evidence, the argument is couched in terms of statutory construction.

            Where reviewing a claim that raises an issue of statutory
      construction, our standard of review is plenary. We recognize:

                Our task is guided by the sound and settled principles
         set forth in the Statutory Construction Act, including the
         primary maxim that the object of statutory construction is
         to ascertain and effectuate legislative intent. 1 Pa.C.S. §
         1921(a). In pursuing that end, we are mindful that “[w]hen
         the words of a statute are clear and free from all ambiguity,
         the letter of it is not to be disregarded under the pretext of
         pursuing its spirit.” 1 Pa.C.S. § 1921(b). Indeed, “[a]s a
         general rule, the best indication of legislative intent is the
         plain language of a statute.” In reading the plain language,
         “[w]ords and phrases shall be construed according to rules
         of grammar and according to their common and approved
         usage,” while any words or phrases that have acquired a
         “peculiar and appropriate meaning” must be construed
         according to that meaning. 1 Pa.C.S. § 1903(a). However,
         when interpreting non-explicit statutory text, legislative
         intent may be gleaned from a variety of factors, including,
         inter alia: the occasion and necessity for the statute; the
         mischief to be remedied; the object to be attained; the
         consequences of a particular interpretation; and the
         contemporaneous legislative history. 1 Pa.C.S. § 1921(c).
         Moreover, while statutes generally should be construed
         liberally, penal statutes are always to be construed strictly,
         1 Pa.C.S. § 1928(b)(1), and any ambiguity in a penal
         statute should be interpreted in favor of the defendant.

               Notwithstanding the primacy of the plain meaning
         doctrine as best representative of legislative intent, the
         rules of construction offer several important qualifying

                                     -8-
J-A23016-22


         precepts. For instance, the Statutory Construction Act also
         states that, in ascertaining legislative intent, courts may
         apply, inter alia, the following presumptions: that the
         legislature does not intend a result that is absurd,
         impossible of execution, or unreasonable; and that the
         legislature intends the entire statute to be effective and
         certain. 1 Pa.C.S. § 1922(1), (2). Most importantly, the
         General Assembly has made clear that the rules of
         construction are not to be applied where they would result
         in a construction inconsistent with the manifest intent of the
         General Assembly. 1 Pa.C.S. § 1901.

Commonwealth v. Wilson, 111 A.3d 747, 751 (Pa. Super. 2015) (citation

omitted).

      In finding there was sufficient evidence to support the Section 6321

adjudication, the juvenile court explained:

      It must first be noted that Appellant is not correct that the video
      showed only the victim’s bra. When A.D. lifted her shirt, she
      exposed a portion of the lower part of her breasts below the
      nipple. During the hearing, Appellant argued that the showing of
      the lower part of the breasts without revealing the nipple should
      not constitute nudity.       Th[e juvenile] court, however, is
      constrained to apply statutes as enacted by the Legislature. The
      clear language of the law includes “any portion” of the breast
      “below the top of the nipple” in the definition of nudity for the
      purposes of Section 6321.           This language is plain and
      unambiguous. The testimony and exhibit established that a
      portion of A.D.’s breasts below the top of the nipple was revealed.
      Consequently, that is sufficient to meet the definition of nudity in
      Section 6321(g) and thus to support Appellant’s adjudication of
      delinquency on the transmission of sexually explicit images of a
      minor.

Juvenile Ct. Op. at 5 (unpaginated) (record citations omitted). We agree with

the court’s sound reasoning.

      We first acknowledge that there is very limited case law on this issue.

The crux of Appellant’s argument is essentially that exposure of both the

                                     -9-
J-A23016-22


breast and nipple is necessary for the nudity element. See Appellant’s Brief

at 23, 26. However, we reiterate that “nudity,” is defined, in relevant part, as

“the showing of the female breast with less than a fully opaque covering of

any portion thereof below the top of the nipple[.]” 18 Pa.C.S. § 6321(g)

(emphasis added). Therefore, by the plain language of the statute, the term

does not require that the nipple must be exposed in order for an individual to

have committed the offense. Here, during the Instagram video, A.D. lifted

her shirt, at the request of Appellant, and the “bottom of her breast” was

observed by viewers. N.T. at 37. As such, a portion of A.D’s breast, which

was below the top of the nipple, was exposed. Thus, the nudity element was

satisfied.

      Moreover, Appellant’s reliance on Clayton and King is misplaced as

neither case is applicable to the argument before us. Clayton concerned a

discretionary aspects of sentencing challenge, and Section 6321 was only

mentioned in a footnote in the concurring memorandum, wherein it was

surmised that if the defendant had been a juvenile at the time he committed

the crimes, the offenses would have been handled as summary offenses under

Section 6321(a). See Clayton, 707 WDA 2020 (Pa. Super. Sept. 30, 2021)

(unpub. concurring memo at 6 n. 5).           Likewise, in King, the defendant

challenged the lower court’s dismissal of his request of post-conviction relief

for lack of jurisdiction because even though he was no longer serving his

sentence, he was required to register under the applicable sex offender


                                     - 10 -
J-A23016-22


statute. King, 1454 WDA 2015 (Pa. Super. Nov. 29, 2016) (unpub. memo.

at 4). Neither case addressed the question concerning the definition of nudity

as set forth in Section 6321.

       Likewise, Hubler, J.P.W.G., Inc., and Pink Orchid, Inc.6 are

distinguishable as these cases do not concern the definition of “nudity” in

terms of Section 6321. For example, in Hubler, the women depicted in the

defendant’s drawings that were at issue did “not have their genitals, buttocks,

or breasts from the tops of the nipples down exposed[,]” and therefore, the

Commonwealth Court deemed that the drawings did not “depict nudity or

partial nudity.” Hubler, 971 A.2d at 539. In J.P.W.G., the appeal concerned

the Liquor Control Board’s imposition a fine on a licensee for permitting a

topless dancer in its establishment and the Commonwealth Court determined

the dancer’s nudity qualified as “lewd, immoral or improper” entertainment,

which supported the liquor code prohibition. J.P.W.G., 489 A.2d at 995. In

Pink Orchid, Inc., the Commonwealth Court expanded the holding of

J.P.W.G., and opined that female performers, who appeared to be bare-

breasted because the nipple area was visible even though it was covered by a

liquid latex material that became clear and transparent when dry, were

providing entertainment that was “lewd, immoral or improper” as defined by


____________________________________________


6 We note “this Court is not bound by decisions by our sister court.”
Commonwealth v. Schultz, 133 A.3d 294, 321 (Pa. Super. 2016).



                                          - 11 -
J-A23016-22


the Pennsylvania Liquor Code. Purple Orchid, Inc., 721 A.2d at 93. None

of the cases addressed the “any portion” phrase as set forth in Section 6321.

As such, Appellant’s first claim fails.

      In Appellant’s second argument, she contends there was insufficient

evidence to support her cyber harassment adjudication. Appellant’s Brief at

26.

      Cyber harassment of a child is defined, in pertinent part, as follows:

      (1) A person commits the crime of cyber harassment of a child if,
      with intent to harass, annoy or alarm, the person engages in a
      continuing course of conduct of making any of the following by
      electronic means directly to a child or by publication through an
      electronic social media service:

         (i) seriously disparaging statement or opinion about the
         child’s physical characteristics, sexuality, sexual activity or
         mental or physical health or condition[. . . .]

18 Pa.C.S. § 2709(a.1).       “Seriously disparaging statement or opinion” is

defined as “[a] statement or opinion which is intended to and under the

circumstances is reasonably likely to cause substantial emotional distress to a

child of the victim’s age and which produces some physical manifestation of

the distress.” 18 Pa.C.S. § 2709(a.1)(f).

      Appellant claims “there was insufficient evidence to show physical

manifestation of distress to constitute a seriously disparaging statement.”

Appellant’s Brief at 26.    She states that “[m]uch of the [juvenile] court’s

analysis conflates these provisions and would be applicable if [Appellant] was




                                      - 12 -
J-A23016-22


charged under 18 Pa.C.S. § 2709(a).”7 Id. at 27. Appellant complains the

court “focused on the conduct within the video” regarding Appellant’s behavior

towards A.D., that she lied about the privacy of the video, that the whole video

was sexual activity, and that Appellant knew the victim had a learning

disability and as a result, the court found Appellant’s actions established the

“‘intent to harass, annoy or alarm’ prong” of Section 2709(a.1). Id. at 27-

28.    She then asserts the court found the video itself was a seriously

disparaging statement, which was erroneous because it improperly focused

“on the requests of [the victim]’s mother and [Appellant]’s refusal to withdraw

the video.” Id. She states her conduct towards A.D.’s mother was irrelevant

“as to whether the intent towards [the victim] violated the statute.”         Id.

Appellant notes A.D. was “smiling” in the video, which she alleges is evidence

that the interaction was consensual. Id. at 28-29. She maintains that while

A.D.’s mother testified the victim was “‘humiliated,’ there was no testimony

that this humiliation was accompanied by physical symptoms.”           Id. at 29.

Furthermore, Appellant states the court’s reliance on tort law (intentional, or

negligent, infliction of emotional dress) was misplaced because “[n]one of

these tort principles support a finding of physical manifestation; in fact[,] both

torts require physical manifestation.” Id. She compares the circumstances

to the tort of intentional infliction of emotional distress, and alleges for there



____________________________________________


7   Section 2709(a) concerns the general crime of harassment.

                                          - 13 -
J-A23016-22


to be sufficient evidence, the Commonwealth needed to produce evidence of

“depression, nightmares, anxiety, stress, anorexia, wailing into the night,

post-traumatic stress disorder or any form of recognizable cognitive

malady[,]” and here, it failed to do so. Id. at 32.

      In finding Appellant delinquent of cyber harassment, the juvenile court

explained:

            The video . . . that was played in court and admitted as
      Commonwealth’s Exhibit 1 revealed that Appellant repeatedly and
      consistently pressured the victim into exposing her breasts.
      Appellant lied when she told A.D. that the video was private. It
      was also clear from the Appellant’s statements during the entire
      episode that sexuality and sexual activity was the focus of the
      video. Appellant knew that A.D. had a learning disability and
      played on her mental condition. . . . [T]he court inferred the
      Appellant’s intent to harass and annoy the victim through a
      continuing course of conduct from the circumstances of
      Appellant’s repeated badgering of A.D. to expose her breasts,
      publishing the video online at Instagram, and refusing to remove
      the video for several months despite repeated requests by the
      victim’s mother. The court also found the video itself to be a
      seriously disparaging statement. Statements are more than
      writings or oral proclamations. The video published to and
      maintained on Instagram was an obvious statement about A.D.’s
      sexuality, the sexual activity of indecent exposure, and the
      victim’s mental condition. The effect of the video shared widely
      in A.D.’s circle of influence was observed by her mother and
      described as humiliation. From the victim’s circumstances and her
      behavior, the court concluded that A.D. expressed some physical
      manifestation to the ongoing publication and circulation of the
      video.

             The question of physical manifestation is a matter of degree.
      While the court cannot find published cases delineating what is
      sufficient to constitute a physical manifestation for 18 Pa.C.S. §
      2709(a.1), the court believes that long, ongoing, emotional harm
      to a child can be found to constitute a physical manifestation,
      analogous to the approach in tort law. See, Love v. Cramer, 606
      A.2d 1175, 1179 (Pa. Super. 1992), appeal denied, 621 A.2d 580

                                     - 14 -
J-A23016-22


      (Pa. 1992); Restatement (Second) of Torts § 436A, Comment c.
      It is then within the province of the factfinder to determine if some
      physical manifestation is present, as the [juvenile] court
      concluded here.

Juvenile Ct. Op. at 6-7 (unpaginated).            We agree with the court’s

determination while adding the following additional comments.

      First, we point out A.D. was declared incompetent for purposes of

testifying at the adjudication proceeding, and therefore, it was proper for the

court to consider her mother’s testimony regarding the incident.              The

evidence, including the video, clearly established that Appellant orchestrated

and repeatedly pressured A.D. to lift up her shirt and reveal a portion of her

breasts on a social media application, which was then viewed by hundreds of

followers, unbeknownst to A.D. because of Appellant’s false information. The

mother testified that A.D. was “humiliated” and that “girls were looking at her

funny” in school. N.T. at 25. Viewership was so widespread that A.D.’s school

principal contacted the mother the next day to inform her of the video and

that it was being circulating among the students.      Id. at 17. Despite the

mother’s requests, Appellant refused to take down the video for several

months.   Id. at 15-16.     Based on the totality of the circumstances, the

Commonwealth established Appellant’s continuing course of conduct intended

to harass A.D., via a livestream video that was published on an electronic

social media service, and she made a seriously disparaging statement

regarding A.D.’s sexuality and sexual activity.




                                     - 15 -
J-A23016-22


      Second, we highlight that a “[s]eriously disparaging statement or

opinion” is that which “is intended to and under the circumstances is

reasonably likely to cause substantial emotional distress to a child of the

victim’s age and which produces some physical manifestation of the distress.”

18 Pa.C.S. § 2709(a.1)(f) (emphasis added). As noted above, there is no case

law on this issue. Nevertheless, it is evident that under these circumstances

before us, it was “reasonably likely” that a child in A.D.’s situation would

endure substantial emotional distress, which resulted in “some” physical

manifestation of the distress” ─ her humiliation. Based on the language of the

statute, Appellant’s argument that the Commonwealth must show more than

humiliation ─ like depression, nightmares, or anorexia ─ is unavailing.

Further, Appellant’s argument that A.D. was smiling during the video, which

demonstrated that it was a consensual interaction, is also without merit. One

can reasonably infer the victim’s behavior was due to her mental disability,

which led to a lack of understanding as to what was occurring. As such, we

conclude that there was sufficient evidence to support the juvenile court’s

adjudication of delinquency as to the cyber harassment offense.         Thus,

Appellant’s second claim also fails.

      Dispositional order affirmed.




                                       - 16 -
J-A23016-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2022




                          - 17 -